Title: VIII. Committee Report on Letters from William Palfrey, 17 June 1776
From: Adams, John,Continental Congress
To: 


      
       
        ante 17 June 1776
       
      
      The Committee to whom were referred, the Letter from William Palfrey Esqr. Paymaster General, dated New York 19 May, in closing his Weekly Account ending 18 May 1776, and another Letter from the said Paymaster General dated at N. York 3 June 1776 inclosing his Weekly interest Return to May 31, have considered the same and come to the following Resolutions, vizt.
      
       Resolved, as the opinion of this Committee that  Dollars be sent to the Deputy Paymaster General in the Eastern Department for the Pay and other Uses of the Troops there.
       
      
      Resolved, as the opinion of this Committee that the Letters and Accounts aforesaid be referred to the Committee on the Treasury, to be filed in the Auditors office.
     